— Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated January 22, 1975, which affirmed an order of the State Division of Human Rights, dated January 22, 1974, dismissing, after an investigation and upon a finding that no probable cause existed, petitioner’s complaint of an unlawful discriminatory practice, relating to employment, because of age. Determination confirmed and proceeding dismissed on the merits, without costs. There is no evidence that the determination of the State Human Rights Appeal Board was arbitrary, capricious or characterized by an abuse of discretion (Executive Law, § 297-a, subd 7, par e). In our opinion the record on this proceeding demonstrates that the complaint lacked merit as a matter of law (see State Div. of Human Rights v Buffalo Auto Glass Co., 42 AD2d 678). Nor is there anything in the record which, in the interest of justice, requires this court to remit the matter to the State division for further proceedings. Hopkins, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.